Citation Nr: 1538585	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1978; from September 2001 to September 2003; from April 2007 to July 2007; and from May 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for chronic fatigue, claimed as due to environmental factors.

In November 2012 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of the hearing is associated with the Veteran's file.

In May 2014 the Board issued a decision that denied service connection for leukopenia and for chronic fatigue syndrome; the Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015 the Court issued an Order granting a Joint Motion for Partial Remand by the Parties (Joint Motion) and vacated that part of the Board's decision that had denied service connection for chronic fatigue syndrome.  The Board's denial of service connection for leukopenia was not disturbed, and that issue is no longer before the Board.  

In April 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for development action in compliance with the Court's Order, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran is not diagnosed with chronic fatigue syndrome, and his fatigue symptoms are not etiologically related to an undiagnosed illness or a medically unexplained multisymptom illness. 


CONCLUSION OF LAW

The requirements for establishing service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant notice was provided  in a letter dated in November 2007.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Board previously determined that additional medical examination was warranted before the appeal could be adjudicated, and remanded  the case back to the AOJ for that purpose.  The requested examination was performed in June 2015.  The Board has reviewed the examination reports and    finds the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, his symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing, including on appeal to the Court.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Finally, the Joint Motion for Partial Remand, as incorporated by the Court's Order in February 2015, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its May 2014 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic     multi symptom illness; and (3) a diagnosed illness that the Secretary determines     in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

A medically unexplained chronic multisymptom illnesses is one defined by a  cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,     non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The present claim for CFS arises from the Veteran's original claim in September 2007 for service connection for "chronic fatigue," claimed as a manifestation of an undiagnosed illness incurred during to service in the Persian Gulf.

The Veteran deployed to Afghanistan in September-December 2001.  Service treatment records (STRs) are silent in regard to any complaint of fatigue, chronic   or otherwise, during or after that deployment.

Thereafter, the Veteran deployed to the Persian Gulf area (Kuwait, Qatar, Iraq     and Saudi Arabia) from January 2003 through June 2003.  In a self-reported      Post-Deployment Health Assessment, dated in September 2003, the Veteran endorsed current weakness that had not been present before deployment or during deployment.  He also reported that during deployment he felt tired even after sleeping, although he did not endorse having that problem currently.  In the corresponding Health Care Provider endorsement, the reviewing physician indicated that environmental exposure was a concern, but indicated that referral  was not warranted for fatigue, malaise or multisymptom complaint. 
  
The Veteran had a break in active service from September 2003 to April 2007.  During that period he was treated by Dr. David Mann in April 2006 for leukopenia, with the main complaint being fatigue.  Dr. Mann noted the Veteran's white blood cell count had been 4.8 (essentially normal) in August 1995 but was only 3.4 in August 2001.  Since August 2001 the Veteran had a persistent trend toward leukopenia.  Dr. Mann noted the Veteran had a family history of thyroid disorder, potentially autoimmune.  Dr. Mann's clinical impression was (1) leukopenia and (2) fatigue, possibly due to Epstein-Barr virus (EBV) infection that could cause both fatigue and leukopenia.  Dr. Mann stated he was not sure if there was a correlation between the EBV titers and fatigue, and there was no obvious etiology of the Veteran's leukopenia.      

During the period November 2006 to April 2007, while the Veteran was still between periods of active service, he received a series of B-12 injections from Dr. Michelle Stevens to combat fatigue symptoms.  Dr. Stevens characterized fatigue  as a "new problem - stable" when she began treatment in November 2006.

The Veteran re-entered active service in April 2007 and deployed to Afghanistan.  In the self-reported Post-Deployment Heath Assessment dated in June 2007 he denied symptoms of weakness, and in a Medical Assessment in July 2007 he stated his overall health had not changed since the last examination.

In his present claim for service connection, received in September 2007, the Veteran requested service connection for chronic fatigue as a symptom of undiagnosed illness contracted during the Persian Gulf War.  In support of his claim, he submitted lay statements dated in December 2007 from Lieutenant Colonel (LTC) JMA, Senior Master Sergeant (SMSgt) RLR and Ms. SPH, all of which attest that the Veteran had previously been an extremely energetic person  but had recently shown a noticeable decrease in his endurance both at work and at home.  

The Veteran had a VA examination in May 2008 under the Gulf War Guidelines protocol.  The examiner reviewed the claims file and noted the diagnosis of leukopenia in April 2006 with subsequent treatment by B-12 shots.  The Veteran reported onset of fatigue and tiredness 6-7 years before (i.e., approximately 2001-2002) and stated that B-12 shots had improved his energy; he endorsed an inability  to perform strenuous exercise but did not report long or profound fatigue lasting 24 hours or longer.  He also denied sleep problems, psychiatric disturbances, headaches or migratory joint pains.  The Veteran endorsed intake of three six-packs of beer per week, and the examiner noted private treatment records from Dr. Marshall reported consumption of 10 alcoholic beverages per week; the examiner stated that this alcohol consumption, when combined with the Veteran's pain medication, would cause expected fatigue and tiredness.  The examiner stated after clinical examination that the Veteran did not meet objective criteria for diagnosis of CFS.     

The Veteran reentered active service from May 2008 to October 2009; he did not deploy overseas during that period of service.  An aeromedical summary dated in November 2008 recommended that the Veteran be removed from flight status due to a number of physical disorders, but chronic fatigue was not among the disorders cited.  Thereafter, the Veteran had a Medical Evaluation Board (MEB) in April 2009 due to an enlarged aortic root examination in April 2009 that was specifically negative for fatigue.  The Veteran was subsequently returned to duty, and he was discharged in October 2009.

In May 2010 the Veteran returned to Dr. Mann to resume B-12 treatment.  Dr. Mann noted that past B-12 shots had improved the Veteran's white cell count       but had not improved his clinical fatigue symptoms.  The Veteran's main current complaint was fatigue.  Dr. Mann's impression was macrocytosis (slight) and leukopenia; Dr. Mann stated that the chronicity of leukopenia would lend itself toward perhaps the serious event or causative agent.  In a September 2010 follow-up Dr. Mann noted an impression of history of parietal cell antibodies and mild leukopenia.  

The Veteran was treated at Comprehensive Heart and Sleep in November 2010, May 2011 and August 2011, during which he consistently denied fatigue.

The Veteran testified before the Board in November 2012 that his energy level began to decline for no apparent reason (he did not state when this decline began).  He indicated his private physician stated his symptoms could be related to exposures in service.  He stated that diagnostics showed him to be depleting B-12  at an abnormally high rate, but leukemia was ruled out.  He testified that he began taking B-12 shots, but this treatment was disrupted by his last period of active service.  He stated that when he returned from that period of active service, the private physician had closed her practice, so he had to begin anew with a different provider; he was currently taking B-12 in a sublingual form.  

In December 2014 the Veteran presented to Dr. Vicente Mendez as a new patient; his problem list included fatigue, cobalamin deficiency, macrocytosis, hypertension, hyperlipidemia, chronic back pain and aortic aneurysm.  The Veteran stated he had normal activity, exercise and sleep patterns.  On examination the Veteran appeared to be healthy and well-developed with no evident musculoskeletal or neurological abnormalities.  Dr. Mendez noted that document review showed a history of possible pernicious anemia, and initiated treatment with vitamins and blood supplements.  Subsequent treatment notes by Dr. Mendez through July 2015 continue to list "fatigue" as an ongoing problem but without establishing an etiology.

VA outpatient treatment records dating to June 2015 are silent in regard to complaint of or treatment for fatigue symptoms.

The Veteran had a VA examination in June 2015, performed by an examiner who reviewed the claims file.  The Veteran stated that in 2002 he began to feel tired for  no explainable reason; these symptoms continued and worsened over time.  The Veteran had pursued B-12 treatment without significant relief and was currently being evaluated for possible leukemia; he also complained of concurrent joint pain  in the neck, back and knees.  The examiner noted the Veteran's clinical history        in detail, including records from Dr. Mann, but stated that the laboratory values reflected in Dr. Mann's notes (mild decrease in white blood cells and mild elevation of mean corpuscular volume, or MCV) were not clinically significant.  The examiner performed a clinical examination and noted the Veteran had normal gait and good strength and muscle tone, with no significant palpable muscle or joint tenderness.  

The examiner stated the Veteran does not meet the criteria for diagnosis of chronic fatigue syndrome or for acute or chronic fatigue residuals.  The examiner stated that the decrease in the Veteran's activities appeared to be directly associated with his musculoskeletal pain, particularly chronic neck pain but including left knee, back, wrist and shoulder pain.  Also, while no psychiatric diagnosis was of record, the Veteran had experienced multiple life stressors that can often cause symptoms of fatigue.  As reported during the Veteran's presentation to the examiner, his complaint of fatigue is shown to be related to decreased physical activities resulting from chronic pain.  The examiner stated that the Veteran could have some symptoms        of tiredness associated with B-12 deficiency but he had apparently been receiving appropriate treatment.  The examiner concluded that the Veteran does not have           a diagnosis of chronic fatigue syndrome but his reported fatigue is due in part to         his diagnoses of general joints arthritis with residual chronic pain, CT and B-12 deficiency; the Veteran therefore does not have an undiagnosed illness resulting from service in the Persian Gulf. 

Review of the evidence of record demonstrates the Veteran does not have diagnosed CFS, so service connection for that disability cannot be established.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998) ("A current disability cannot exist without some evidence of its existence.").  

Regarding his complaints of fatigue, the Veteran has fatigue symptoms that are suggestively associated leukopenia, but leukopenia is not a service-connected disability.  Further, there is no clinical indication the Veteran has an undiagnosed illness or a medically unexplained multisymptom illness to which his fatigue symptoms can be attributed, and the VA examiner cited above carefully documented that the Veteran does not have a multisymptom illness as defined       by the criteria of 38 C.F.R. § 3.317(b).  

The 2015 VA examiner conducted a physical examination of the Veteran, reviewed the claims file to include the private treatment reports, and considered the Veteran's history.  The examiner also provided a detailed rationale for the conclusions reached.  Accordingly, the Board finds this opinion to be entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no probative medical opinion to the contrary.

The Board has carefully considered the private treatment records that are associated with the file.  These records demonstrate treatment for fatigue symptoms associated with possible causes including leukopenia, vitamin deficiency and anemia, but none of those providers has offered an opinion that shows or suggests a relationship between the Veteran's symptoms and service, to include an undiagnosed illness acquired during service.

The Board has carefully considered the lay evidence of record in the form of the Veteran's testimony, his correspondence to VA, his statements to various medical providers and examiners, and lay statements submitted on his behalf as cited above.  However, the Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran's lay evidence is offered to show an etiological relationship between fatigue symptoms and service, or the presence of an undiagnosed illness, this is a complicated medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In sum, the preponderance of the competent and probative evidence is against a finding that the Veteran suffers from CFS or that his complaints of chronic fatigue are related to service, to include as an undiagnosed or multisymptom illness.  Accordingly, the claim for service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for chronic fatigue is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


